Title: Thomas Jefferson to John Vaughan, 11 July 1815
From: Jefferson, Thomas
To: Vaughan, John


          Dear Sir  Monticello July 11. 15.
          Absences and other avocations have prevented me till now from preparing the catalogue of my wants from France, and the letters they call for. I have now got thro’ them, and have desired Messrs Gibson & Jefferson my correspondents at Richmond to remit you the sum of 550.D. to be placed in the hands of mr Girard, as I propose to avail myself of his kind accomodation of a corresponding credit at Paris. 350.D. of this I have to request him to make payable to the order of mr George Ticknor, who will call for it in Paris, and 200.D. to the order of Stephen Cathalan, merchant and Consul for the US. at Marseilles. the former sum is to enable mr Ticknor to procure the books of which I have Sent him a Catalogue; that to mr Cathalan for some wines I have asked of him, from the South of France and I have informed both you will be so good as to drop them a line covering mr Girard’s orders on his correspondent. that to Ticknor will require to be by duplicate, the one under cover to mr Adams our minister at Paris, and the other to Dr Henry Jackson, our Chargé des affaires at Paris; it being uncertain at which place a letter will find him. I have addressed him in like manner by duplicates sent to London & Paris, the former through his father, the latter the Secretary of State. with my apologies for this trouble, accept the assurance of my great esteem and respect
          Th: Jefferson
         